Citation Nr: 0032301	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-15 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to the assignment of an effective date prior 
to November 9, 1998, for service connection for degenerative 
joint disease of the right knee.

2.  Entitlement to the assignment of a higher disability 
evaluation for degenerative joint disease of the right knee, 
currently evaluated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1968 until March 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran was transferred from active duty in March 
1970.

3.  The veteran's claim for service connection for 
degenerative joint disease of the right knee was received by 
the RO on November 9, 1998, and was granted by the RO in 
April 1999.

4.  The veteran's right knee disability is manifested 
primarily by subjective complaints of pain and decreased 
limitation of motion; and is productive of no more than 
moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 9, 
1998 for the grant of service connection for degenerative 
joint disease of the right knee have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

2.  A rating in excess of 20 percent for degenerative joint 
disease of the right knee, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 4.40, Diagnostic 
Codes 5010-5003, 5262 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran contends, in essence, that an effective date 
earlier than November 9, 1998, should be assigned to the 
grant of service connection for degenerative joint disease of 
the right knee.  The veteran was released from active service 
in 1970.  He filed an initial application for compensation 
for service connection for degenerative joint disease of the 
right knee in November 1998.  At that time, he related on his 
application form that he had never filed a claim with VA for 
disability compensation benefits.  

In an April 1999 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee, 
assigning a 20 percent disability evaluation, effective on 
November 9, 1998, the date of the veteran's claim.

The effective date of an award of disability compensation 
based on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  If the claim is received within one year 
of separation from the service, the effective date for an 
award of disability compensation for direct service 
connection is the day following separation from active 
service, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran maintains that he reported his knee disorder in 
his Report of History on induction and separation 
examinations during service.  He was under the impression 
that he had completed the necessary paperwork to file a claim 
for disability benefits.  Military personnel failed to give 
him specific instructions on how to file his claim.  He feels 
that he should have been informed of his right to submit a 
claim and given specific instructions on how to file a claim.  
Therefore, the grant of service connection for degenerative 
joint disease of the right knee should be effective back to 
the day after separation from service.

VA does have a duty to assist a claimant in developing facts 
pertinent to a claim, but it is the claimant who must bear 
the responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by the VA.  
38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  The United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), has that 
held the VA is under no legal obligation to personally notify 
every potential claimant of his possible entitlement to VA 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  Thus, 
although it is unfortunate that the veteran did not learn of 
his potential entitlement to compensation benefits in 1970, 
his lack of awareness does not provide a legal basis for the 
award of an effective date earlier than November 1998. 

As noted, the governing law and regulatory provisions provide 
that that the effective date for an award of compensation, 
based on an original claim filed more than a year after 
service, shall be the date of VA receipt of the claim, or the 
date entitlement arose, whichever is later.  As the veteran's 
claim for service connection was received on November 9, 
1998, an earlier effective date cannot be assigned.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.

II.  Right Knee Disorder 

The appellant contends that the RO should have granted a 
higher disability rating for his disability of the right knee 
as his disability is more severely disabling than currently 
evaluated.  Specifically, he claims that he has restricted 
right knee motion and pain.  He claims that he has been under 
constant medical care and has been taking medication 
continuously for his disability.  

The veteran appealed the initial assignment of the evaluation 
for service connection.  The issue before the Board is taken 
to include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase is 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment, which current clinical 
findings objectively show to be the result of service-
connected disability.  The Board has reviewed the veteran's 
complete clinical history to comprehensively assess the level 
of disability during the relevant time period.  Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The service medical records show that on the induction 
examination in August 1967, the veteran reported a history of 
torn ligaments in the right knee.  A February 1970 orthopedic 
examination report shows that he reported injuring his right 
knee while playing basketball several years previously.  The 
diagnosis was calcified loose body of the right knee.  He was 
advised to see a physician on discharge.  

Post service private medical records show that in July 1980 
he underwent arthrotomy of the right knee with excision of 
loose bodies.  In February 1981, arthrotomy of the right knee 
with excision of loose bodies and curettage of 
osteochondritis dissecans was performed.  A February 1999 VA 
examination report shows a diagnosis of degenerative joint 
disease of the right knee secondary to prior injury and 
meniscectomy. 

Based on inservice treatment and VA examination, an April 
1999 rating decision granted service connection for residuals 
of a right knee injury and assigned a 20 percent rating under 
Diagnostic Codes 5010-5262.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).  Thus, in addition to considering 
whether an increased evaluation for the degenerative right 
knee is warranted under Diagnostic Codes 5010-5262, the Board 
also considered whether compensable evaluations are warranted 
for other manifestations under different Diagnostic Codes 
including 5256, 5257, 5258, 5259, 5261, and 5263.  However, 
it has not been contended or shown by the evidence of record 
shown that any of these manifestations outline in the 
aforementioned diagnostic codes are appropriate for 
application in this case.  Moreover, the Board considered 
Diagnostic Code C 5262, but it has not been shown that his 
knee disability involves impairment of the tibia or fibula.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010.  Degenerative arthritis under 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by X-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees; a 20 percent 
evaluation is warranted for limitation of extension to 15 
degrees and limitation of flexion to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees or extension is limited to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  The range of motion reported at 
the February 1999 VA examination was 0 to 130 degrees.  While 
the veteran's right knee disability does not equate to 
compensable limitation of motion, his primary complaint, as 
can be seen in the examination report, is of pain and 
stiffness.  Read together, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

Further, the functional limitations due to pain must be 
accounted for in the disability evaluation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board is obligated to 
take the veteran's reports of painful motion into 
consideration.  38 C.F.R. § § 4.40, 4.45.  The Board is 
presented with clear involvement of an arthritic process 
affecting the right knee and painful motion.  Moreover, the 
appellant is competent to report his symptoms.  The February 
1999 VA examination report indicates there was significant 
crepitance of the knee with range of motion.  There was mild 
positive patellar grind.  The crepitus on range of motion was 
greater than the contralateral knee.  There was point 
tenderness over the entire medial joint.  There was no 
lateral joint line tenderness.  He had negative patellar 
apprehension.  He had pain over the medial compartment with 
McMurray's maneuver but there was no audible click.  The knee 
was stable to varus and valgus stress.  There were negative 
anterior and posterior drawer tests with a firm end point to 
Lachman's test.  The veteran's gait was normal.  X-ray showed 
a mild decrease in the medial joint area space with early 
spur formation over the medial femoral condyle.  There was 
bone on bone contact in the medial compartment, the posterior 
medial aspect of the medial femoral condyle, and medial 
tibial plateau.  There were no loose bodies.  There was early 
spur formation over the inferior pole of the underside of the 
patella.

The Board has considered DeLuca and 38 C.F.R. §§ 4.10, 4.14, 
4.40, and 4.45, in reaching its conclusion in this case.  The 
veteran has complained of pain at the VA examination.  He 
indicated that he had daily pain with episodes of increased 
severity.  He was unable to jog or perform any other vigorous 
activity.  He reported that prolonged standing or sitting for 
longer than 2 to 3 hours caused significant knee pain which 
required rest.  He took Advil with mild relief.  During 
flare-ups his performance of physical activities is limited.  
He related that his right leg is weaker and his muscles are 
smaller.  He had morning stiffness with occasional swelling.  
The VA examination report indicated there was only trace 
effusion.  It was also noted that the calf muscle in the 
right knee was 46 centimeters (cm.) in circumference while 
the left knee was 50 cm. in circumference.  

The veteran is competent to report pain in his knee.  
However, he has not identified any functional limitation that 
would warrant a higher rating under any applicable rating 
criteria.  He reported that he does not have instability, 
locking, catching, erythema or warmth.  He gait was 
considered normal.  Further, any limitation of motion due to 
pain is not of such a degree as to warrant a higher or 
separate compensable rating under Diagnostic Codes 5260 or 
5261, as discussed above.  The functional loss due to pain is 
adequately covered by the 20 percent under Diagnostic Code 
5010.  The record does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to his right knee disability.  While the veteran has reported 
significant residuals, examination has not revealed physical 
findings indicative of significant residuals. 

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  

Concerning industrial impairment, the veteran reported at the 
VA examination that he worked in bulk mail for the Postal 
Service.  While he indicated that prolonged standing causes 
significant pain, as noted above, he is compensated at 20 
percent for his right knee disability.  Furthermore, 
examination revealed that the veteran had nearly full range 
of motion of the right knee and there were no neurological 
factors affecting the right knee.  Moreover, the veteran has 
not produced objective evidence that would indicate that his 
service-connected disability interferes with his employment 
to such an extent that he is entitled to extraschedular 
consideration.  Also, a review of the claims file does not 
show that this service-connected disorder has resulted in 
frequent hospitalization.  Although the veteran has reported 
a painful right knee, he has not recently been hospitalized 
or received any outpatient treatment for his disability.  
Neither his statements nor the medical records indicate that 
the disability warrants the assignment of an extraschedular 
evaluation.


ORDER

The claim for an effective date earlier than November 9, 
1998, for grant of service connection for degenerative joint 
disease of the right knee is denied.

A higher disability rating for degenerative joint disease of 
the right knee is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

